Citation Nr: 9927993	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  96-28 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a left knee injury with traumatic arthritis, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
February 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO) which continued a 10 disability rating 
for residuals of a left knee injury with traumatic arthritis.  
The veteran appealed the decision to the Board which remanded 
the case to the RO in February 1999 for further development.  
After completion of the requested development to the extent 
possible and continued denial of the veteran's claim the RO 
returned the case to the Board for further appellate review.

The Board notes that in May 1999 the RO increased the 
disability rating for the veteran's left knee disorder to 20 
percent.  The Board further notes that in an August 1999 
written statement the veteran's representative asserted a 
claim for an earlier effective date for this increased 
rating.  The Board refers this matter to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected residuals of a left knee 
injury with traumatic arthritis is manifested by limitation 
of motion and additional functional impairment due to pain.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for residuals of 
a left knee injury with traumatic arthritis have been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic 
Code 5262 (1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a higher 
evaluation for his service-connected residuals of a left knee 
injury with traumatic arthritis because the disorder is more 
disabling than contemplated by the current 20 percent rating.  
He asserts that his symptomatology worsened markedly after 
June 1996 surgery on his left knee.

A claimant for benefits under a law administered by the VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Because 
an allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating, see Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992), the Board finds that the veteran's claim for an 
increased rating based upon an alleged increase in the 
severity of his service-connected disability is well 
grounded.  Once a claimant presents a well-grounded claim, 
the VA has a duty to assist the claimant in developing facts 
which are pertinent to the claim.  Id.  The Board finds that 
all relevant facts have been properly developed and that all 
evidence necessary for equitable resolution of the issue on 
appeal is of record.

The VA determines disability ratings by applying criteria set 
forth in the Schedule for Rating Disabilities (rating 
schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1998).  If 
two evaluations are potentially applicable the higher 
evaluation is appropriate if the disability appears to 
approximate more nearly the criteria required for that 
rating.  38 C.F.R. § 4.7.  A disability may require reratings 
in accordance with changes in a veteran's condition.  It is 
therefore essential to consider a disability in the context 
of the entire recorded history when determining the level of 
current impairment.  38 C.F.R. § 4.1.  Nevertheless, the 
current level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability of the musculoskeletal system is primarily a 
damage- or infection-caused inability of a body part to move 
with normal excursion, strength, speed, coordination and 
endurance.  A ratings examination must fully describe 
anatomical damage and functional loss in each of these areas.  
A functional loss may result from absence of a bone, joint, 
muscle or associated structure, or to a deformity, adhesion, 
defective innervation or other pathology, or it may be due to 
pain, provided claimed pain is supported by evidence of 
pathology and visible behavior of the claimant while 
undertaking the motion.  Weakness is as effective an 
indicator of disability as limitation of motion and a body 
part which becomes painful on use is seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  In addition to applying schedular 
criteria, VA may consider granting a higher rating when the 
veteran is rated under a code that contemplates limitation of 
motion and additional functional loss due to pain or weakness 
is demonstrated.  DeLuca v. Brown, 8 Vet. App. 202, 206-207 
(1995).

The RO granted service connection for residuals of a left 
knee injury with traumatic arthritis in September 1988 and 
assigned a 10 percent disability evaluation pursuant to 
Diagnostic Code (DC) 5257.  This rating was upheld by an 
August 1990 Board decision and continued by a September 1995 
RO rating decision.  This is the rating decision which is the 
subject of this appeal.  In May 1999, during the pendency of 
this appeal, the RO increased the disability rating to 20 
percent.

Medical records associated with the claims file confirm the 
veteran's June 1996 left knee surgery.  The operation 
consisted of a medial peripatellar arthroscopy and 
arthroscopic removal of a loose body on the left knee.

A November 1996 letter from Sunil Panchal, M.D., a private 
physician who examined the veteran, noted that following the 
surgery the veteran complained of burning, constant pain on 
the anterior aspect of the left knee with sensitivity to 
light touch and pressure.  Dr. Panchal also noted findings of 
left knee allodynia, hyperesthesia, hyperpathia, hyperalgesia 
and decreased sensation to pinprick, and recommended 
diagnostic tests to determine the source of what appeared to 
be complex regional pain syndrome Type II.

A March 1997 letter from Zita Surprenant, M.D., another 
private physician who examined the veteran and reviewed his 
medical records, opined that the veteran's postoperative left 
knee disability exceeded the then-assigned 10 percent 
disability rating.  Dr. Surprenant further opined that the 
effect of the veteran's June 1996 surgery was "sustained[,] 
permanent[,] aggravating injury" to the veteran's left knee.  
In support of these opinions, Dr. Surprenant expressed 
agreement with Dr. Panchal's evaluation and stated that 
postsurgery examination disclosed a left knee reflex 
sympathetic dystrophy affecting the veteran's gait and 
manifested by chronic pain.  Dr. Surprenant described these 
additional symptoms as constituting a "significant 
impairment" over and above the 10 percent disability rating 
assigned to the veteran's presurgery left knee disorder.  
Other objective findings from Dr. Suprenant's examination of 
the veteran included a left knee range of motion of 0 to 140 
degrees, mild positive findings upon patellofemoral grind 
testing, negative varus and valgus stress laxity at 0 and 30 
degrees, but no evidence of locking, effusion, atrophy or 
rotational or lateral instability.

Following the Board's February 1999 remand the veteran 
underwent a VA leg and knee examination in April 1999.  The 
examining physician noted the veteran's use of a cane to 
lighten pressure from his left knee and reported objective 
findings including left knee pain, swelling, moderately 
advanced degenerative arthritis throughout the knee joint 
with possible nerve dysfunction, some numbness, palpable and 
visible deformity with ridges on the femoral and tibial 
condyles, mild crepitation upon active motion, range of 
motion from 0 to 122 degrees, slightly weakened extension 
power against resistance, no increased heat and intact 
cruciate and collateral ligaments.  The examination report 
does not address left knee subluxation or instability, but 
concludes that the veteran's current left knee disorder 
constitutes a "significant functional impairment" that 
diminishes the veteran's ability to stand, walk and climb 
stairs and precludes running altogether.

The Board observes that the RO granted service connection in 
1988 pursuant to DC 5257, in part, because a recent VA 
examination had disclosed that residuals of the veteran's in-
service left knee injury included lateral laxity.  DC 5257 
pertains to recurrent subluxation or lateral instability of 
the knee.  Although medical records since 1988 document 
continued knee injury residuals, the Board notes that neither 
Dr. Panchal's nor Dr. Surprenant's letters document current 
left knee subluxation or lateral instability.  The April 1999 
VA examination report is similarly silent on this issue.  
Therefore, the Board concludes that the veteran's left knee 
disability now is more appropriately rated under another DC 
more closely analogous to the veteran's current 
symptomatology.

Under 38 C.F.R. § 4.71a, DC 5262, a tibia and fibula 
impairment consisting of nonunion with loose motion and 
requiring a brace is to be rated at 40 percent.  Malunion of 
the tibia and fibula with marked knee or ankle disability is 
to be rated at 30 percent, 20 percent for moderate knee or 
ankle disability, and 10 percent for slight knee or ankle 
disability.

Review of the totality of the medical evidence describing the 
veteran's current symptomatology indicates that his left knee 
disability meets the criteria for a higher, 30 percent 
schedular rating under DC 5262.  In the Board's judgment, 
lack of evidence of left knee locking, effusion, increased 
heat, atrophy, or rotational or lateral instability, intact 
cruciate and collateral ligaments and continued ability to 
stand, walk and climb stairs, albeit with a cane is 
consistent with no more than moderate disability and a 20 
percent rating under this DC.  However, the Board also notes 
that the April 1999 VA examination report and evaluations 
from Doctors Panchal and Surprenant all discuss the veteran's 
additional left knee dysfunction, including limitation of 
motion, resulting from continuous postoperative pain.

Current law provides that a higher schedular rating may be 
applicable upon a showing of functional loss due to pain or 
weakened movement, excess fatigability, incoordination, or 
pain upon movement of the joints when the DC under which the 
veteran is rated does not contemplate these factors.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Because this case presents ample evidence 
of additional functional loss due to left knee pain, the 
Board finds that the objectively verified symptomatology more 
nearly approximates that of marked knee disability as 
contemplated by DC 5262.  Consequently, the Board concludes 
that a 30 percent disability evaluation is warranted here.  
See id; 38 C.F.R. §§ 4.3, 4.7.

The Board further finds that an evaluation in excess of 30 
percent is not warranted in this case both because as there 
is no evidence of nonunion of the tibia and fibula with loose 
motion requiring a brace and because there is no evidence of 
left knee ankylosis (DC 5256) or substantial limitation of 
motion (DCs 5260 and 5261).

The Board notes that this decision is based solely upon the 
provisions of the VA rating schedule.  The Board finds that 
the record does not establish that schedular criteria are 
inadequate to evaluate the veteran's disability.  There is no 
showing that the disability under consideration has caused 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization so as to render the 
schedular standards inadequate and to warrant assignment of 
an extra-schedular evaluation.  In fact, the 30 percent 
disability evaluation granted pursuant to this decision 
recognizes that the veteran has a substantial left knee 
disability and considers the work restrictions occasioned by 
his knee disorder as noted in the record.  Thus, in the 
absence of an exceptional or unusual disability picture, the 
Board finds that that remand for compliance with the 
procedures for assignment of an extra-schedular evaluation is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to a 30 percent disability rating for residuals 
of a left knee injury with traumatic arthritis is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

